Citation Nr: 1526376	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bowel resection, secondary to service-connected ventral and hiatal hernia repairs.

2.  Entitlement to service connection for umbilical hernia, secondary to service-connected ventral and hiatal hernia repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1988 and from October 1989 to October 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  [The February 2013 rating decision also denied rating increases for service-connected ventral and hiatal hernias; however, the Veteran did not initial an appeal as to that portion of the rating decision, and those matters are not presently before the Board.  See March 2013 Notice of Disagreement.]


FINDINGS OF FACT

1.  The Veteran's bowel resection is reasonably shown to be related to his service-connected ventral and hiatal hernias.

2.  The Veteran's umbilical hernia is reasonably shown to be related to his service-connected ventral and hiatal hernias.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bowel resection are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for umbilical are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3 .310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's history of multiple surgeries to correct hiatal and ventral hernias is well-documented in the record; he is service-connected for residuals of those surgeries and for on-going symptoms.  

Private treatment records from November 2011 clearly document surgical treatment for an infection of the mesh placed in a prior (service-connected) ventral hernia repair.  Treatment for the infection required the surgical removal of the hernia repair mesh.  The surgery was complicated: a bowel resection was required due to areas of adherence to the surgical mesh.  (See, e.g., November 2011 Lindsay Municipal Hospital discharge summary and Ameripath surgical pathology report.)  Thus, it is clear from the medical treatment record that the Veteran's bowel resection was secondary to his service-connected ventral hernia repairs.

The Board acknowledges that the record contains a negative January 2013 VA nexus opinion on the matter.  However, it is clear that the examiner did not review the private treatment records, as his conclusion that the bowel resection was unrelated to the service-connected hernia conditions is plainly inconsistent with the medical evidence of record.  Consequently, the Board finds that the January 2013 VA opinion is without any probative value; service connection for bowel resection is warranted.

The January 2013 VA examiner also provided a negative opinion as to any relationship between the Veteran's umbilical hernia and his service-connected hernia disabilities.  As previously noted, the examiner clearly did not review the complete record, and the Board finds that the opinion as regards the umbilical hernia is likewise without probative value.  

On January 2014 VA examination to assess the severity of the service-connected hernia disability residuals, the VA examiner noted that the Veteran had both a ventral and umbilical hernia.  While the examiner did not provide an explicit nexus statement relating the umbilical hernia to the service-connected disabilities, reading the examination report as a whole, it appears that the January 2014 VA examiner considered the umbilical hernia to be part of the service-connected hernia residuals.  [At the very least, it is clear that the umbilical hernia is aggravated by the ventral hernia, as it is not repairable due to the damage resulting from multiple ventral hernia repairs.  (See, e.g., August 2012 VA treatment record.)]  Thus, considering the (probative) medical evidence of record in the light most favorable to the Veteran, the Board finds that service connection for umbilical hernia is warranted.


ORDER

Service connection for bowel resection, secondary to service-connected ventral and hiatal hernia repairs, is warranted.

Service connection for umbilical hernia, secondary to service-connected ventral and hiatal hernia repairs, is warranted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


